 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommunicationsWorkers of America,AFL-CIOandChesapeake and Potomac Telephone Com-pany,Chesapeake and Potomac Telephone Com-pany of Maryland,Chesapeake and PotomacTelephone Company of Virginia,and Chesa-peake and Potomac Telephone Company ofWest Virginia.Case 5-CB-448430 May 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 29 October 1985 Administrative Law JudgeRichardA. Scully issued the attached decision.The Respondent filed exceptions and a supportingbrief,'towhich the General Counsel and theCharging Parties filed briefs in response. TheCharging Parties also filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision2 and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,3 findings,4and conclusions and to adopt the recommendedOrder.Edward R. Noonan, Esq.,for the General Counsel.John L.Quinn,Esq.,Birmingham,Alabama, for the Re-spondent.Michael Underhill,Esq.,andRichard C Hotved4 Esq.,Washington, D.C., for the Charging Parties.DECISIONRICHARD A. SCULLY, Administrative Law Judge. On acharge and amended charge filed on 18 October and 1November 1983, respectively, by Chesapeake and Poto-mac Telephone Company; Chesapeake and PotomacTelephone Company of Maryland; Chesapeake and Poto-mac Telephone Company of Virginia; and Chesapeakeand Potomac Telephone Company of West Virginia, theRegional Director for Region 5, National Labor Rela-tions Board (the Board), issued a complaint against Com-municationsWorkers of America, AFL-CIO (the Union)on 4 October 1984.1 The complaint alleges that the Re-spondent has committed violations of Sections 8(b)(3)and 8(d) of the National LaborRelationsAct (the Act)by unilaterally changing terms and conditions of employ-ment. The Respondent filed a timely answer denyingthat it has committed any violation of the Act. A hearingwas held on 16 and 17 April 1985 in Washington, D.C.,and on 14 May 1985 in Birmingham,Alabama,atwhichthe parties were given a full opportunity to participate,to examine and cross-examine witnesses, and to presentother evidence and argument. Briefs submitted on behalfof the parties have been given due consideration.On the entire record and from my observation of thedemeanor of the witnesses, I make the followingORDERThe NationalLaborRelations Board adopts therecommendedOrder ofthe administrative lawjudge and orders that the Respondent,Communica-tionsWorkers ofAmerica,AFL-CIO,Washington,D.C.;Baltimore,Maryland;Richmond, Virginia;and Charleston,WestVirginia,itsofficers,agents,and representatives,shall take the actionset forthin the Order.'The Respondent has requested oral argument. The request is deniedas the record,exceptions,and briefs adequately present the issues and thepositions of the parties.Y In his decision,the judge at one point inadvertently referred to analleged violation of Sec 8(a)(5) instead of the alleged violation of Sec.8(bX3).a In adopting the judge's denial of the Respondent'smotion for defer-ral to arbitration,we solely rely on the fact that the parties'collective-bargaining agreement does not provide the Charging Parties with accessto the grievance/arbitration procedure and that to allow the Respondenttowaive this procedural defect would fundamentally alter the existingdispute resolution procedure4The Charging Parties excepted to thejudge's fording that the compa-nies are joint employers,maintaining that although the Respondent ad-mitted to the Charging Parties' joint employer status in its answer to thecomplaint, the Charging Parties had no opportunity to address the issue,the issue was not raised at the hearing,and it is not relevant to the reso-lution of the issues hereinWe find it unnecessary to pass on the status ofthe Charging Parties as joint employers because each of the ChargingParties individuallymeets the Board's jurisdictional standards and theissues in this proceeding can be resolved without resolving any questionsconcerning their status as joint employersFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSChesapeake and Potomac Telephone Company is aNew York corporation with an office and place of busi-ness inWashington, D.C., engaged in the business ofproviding telephone communication services. During thecalendar year 1983, in the course and conduct ofits busi-ness, it derivedgross revenues in excess of $1 million andpurchased and received at its facility inWashington,D.C., goods and materials valued in excess of $50,000 di-rectly from points located outside of the District of Co-lumbia.Chesapeake and Potomac Telephone Company ofMaryland is a Maryland corporation with an office andplace of business in Baltimore, Maryland, engaged in thebusiness of providing telephone communication services.During the calendar year 1983, in the course and con-duct of its business, it derived gross revenues in excess of$1million and purchased and received at its facilities inMaryland, goods and materials valued in excess of$50,000 directly from points located outside of the Stateof Maryland.Chesapeake and Potomac Telephone Company of Vir-ginia is a Virginia corporation with an office and placeiThe complainthereinwas consolidated for hearing with those inCases 10-CB-4243and 20-CB-6143 Those twocases were subsequentlysevered from Case S-CB-4484280 NLRB No. 9 COMMUNICATIONS WORKERS (C & P TELEPHONE)of business in Richmond, Virginia, engaged in the busi-nessof providing telephone communication services.During the calendar year 1983, in the course and con-duct of its business, it derived gross revenues in excess of$1million and purchased and received at its facilities inVirginia goods and materials valued in excess of $50,000directly from points located outside of the Common-wealth of Virginia.Chesapeake and Potomac Telephone Company ofWest Virginia is a West Virginia corporation with anoffice and place of business in Charleston, West Virginia,engaged in the business of providing telephone communi-cation services.During the calendar year 1983, in thecourse and conduct of its business, it derived gross reve-nues in excess of $1 million andpurchased and receivedat its facilities inWest Virginia goods and materialsvalued in excess of $50,000 directly from points locatedoutside of the State of West Virginia.The Respondent admits, and I find, that at all timesmaterial these four companies (C & P), all of which areformer subsidiaries of AT & T Company, are joint em-ployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATIONThe Respondent admits, and I find, that it is a labororganization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaintalleges thatthe parties' collective-bar-gaining agreement requires the presence of a court re-porter during nonexpedited arbitration hearings conduct-ed pursuant to the grievance and arbitration provisionsof that agreement as well as the preparation, use, andsharingof the costs of the official transcripts of suchhearings.It also allegesthat the subject matter of tran-scribing the arbitration hearings and sharing the costs ofthe transcripts are mandatory subjects of bargaining andthat the Respondent violated Section 8(b)(3) and (d) ofthe Act by unilaterally refusing to agree to the continuedpreparation, use, and sharing of the costs of transcripts innonexpedited arbitration hearings.FactsThe Employers have jointly bargained with the Unionas the exclusive representative of a combined unit of ap-proximately 35,000 employees of the four companiessince 1971. Before that, the Union represented the com-panies'employeesin separate bargaining units.The par-tieshave beensignatoriesto a series of collective-bar-gaining agreements beginningin 1951. For some time,contractbargainingwas done at both the national levelbetween the Union and AT & T on matters consideredto be ofnational interestand at the local level betweentheUnion and the local subsidiary companies on allother matters. After local agreement was reached, thenational agreementbecame a part of the local contract.All collective-bargaining agreementsbetween the par-ties sincethe first one in 1951 have included grievanceand arbitration provisions. These provisions required that79the parties share the cost of the arbitration proceedings.Between 1951 and 1983, when the present controversyarose, the parties had a court reporter present for everyregular (nonexpedited) arbitration hearing conductedpursuant to their contract provisions. In every such pro-ceeding, the Union and C & P shared all costs, includingthe costs of the court reporter and the official transcript,which was prepared for use by the arbitrator in all butone instance.During national bargainingin 1977,the par-ties amended their contractual arbitration provisions byadding an optional "expedited" arbitration procedure tobe used when both parties consented. The contracts be-tween the parties since 1977 have provided that expedit-ed arbitration hearings are to be conducted without theuse of transcripts. In 1980, the parties agreed to use theexpedited procedureformost suspension grievances andother types mutually agreed to on a case-by-case basis.In January 1982, the Union informed C & P and otherAT & T subsidiary telephone companies that as of 1February of that year it would no longer agree that ar-rangements be made for a court reporter to provide anofficial transcript in nonexpedited arbitration cases. C &P and other AT & T subsidiaries objected to this pro-posed change in practice. At a meeting between attor-neys for C & P and the Union, shortly after the notice,the union attorneys stated that it was attempting to cutcosts by dispensing with the transcripts. The attorney forC & P responded that any proposed change in the arbi-tration procedure had to be negotiated and threatened tofile a charge with the Board if the Union went aheadwith its proposal. The Union did not implement its pro-posed change in procedure on 1 February. On 15 July1982 AT & T and the Union executed an agreement in-volving six AT & T subsidiary companies, which set upa trial program to be in effect until the existing collec-tive-bargaining agreement expired in August 1983. Underthis trial program, certain types of nonexpedited arbitra-tion cases would either be heard without an official tran-scribed record being submitted to the arbitrator or use ofa transcript as the official recor, would be determinedby the arbitrator prior to the commencement of the arbi-tration hearing. The agreement provided that with re-spect to the subsidiary companies not participating in thistrial program, the parties would continue to follow thepractice and procedures that were in effect prior to Janu-ary 1982. C & P was not one of thesubsidiariesinvolvedin the trial program.Negotiations for a successor to the contract expiring inAugust 1983 began at the local level in July 1983. Griev-ance arbitration issues were matters for local bargaining.During these negotiations the Union made a proposal toexpand the existing expedited arbitration procedure tocover disciplinary grievances. This proposal was dis-cussed, but was rejected by C & P. No changes in thescope of expedited arbitration were agreed on duringthese negotiations.By27 August 1983 the parties had reached agreementon most issues. On that morning, C & P's chief negotia-tor,AlbertSears,metprivatelywith the Union's chiefnegotiator, Edwin Lewinski, to discuss the remaining un-resolvedissues.By the end of that private meeting, the 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo negotiators had reached final agreement on all theunresolved matters and engaged in a handshake, indicat-ing that they had an agreement to take their negotiatingteams. Early in their private meeting, Lewinski handedSears a paper, dated 24 August, which was a notice stat-ing, in essence, that from then on the Union would nolonger routinely agree that arrangements be made for acourt reporter to provide an official transcript in arbitra-tion cases or to share the costs of any transcript preparedat C & P's request. Sears testified that Lewinski handedhim the paper and said, "Bernie [C & P attorney BenardDworski]will love this." Sears took the paper toDworski without reading it, thinking that it was a joke.Aftertheirhandshakesignifyingfinalagreement,Lewinski handed Sears a second paper with the samestatement as the one he had previously given Sears, butincluding Lewinski's signature, saying, "Oh, I forgot tosign the first one." Sears then read the statement and re-alized it was not a joke. As the negotiating teams wereassembling together to finalize the agreement, Searscalled Lewinski aside, handed him the paper, and askedhim to withdraw it, saying that all it would do would beto complicate the negotiations. Lewinski took back thenotice without comment and entered the room where theparties proceeded to finalize their agreement. By letterdated 29 August 1983, the Union transmitted the samenotice concerning arbitration transcripts to the C & P.The Company responded by letter of 2 September 1983in which it insisted that the former practice of the partiescontinue unless waived by mutual agreement and statedif the Union failed to continue the past practice, theCompany would decline to arbitrate cases until a defini-tive ruling on the parties' rights was issued by the Boardor the courts.InOctober 1983, the Union implemented its newpolicy of not agreeing to the preparation of an officialtranscript and not sharing the cost of transcripts pre-pared at C & P's request. Since that time, the partieshave agreed on an interim practice whereby C & P ar-ranges for the presence of a reporter and the preparationof an official transcript for the arbitrator and one for itsown use. The Union is given access to one of the tran-scripts at the Company's premises for use in preparing itsbrief to the arbitrator. C & P bears the full cost of thereporter and the official transcript, subject to recoup-ment in this preceeding.Analysis and ConclusionsI.THE MOTION TO DEFER TO ARBITRATIONThe Respondent contends that this is basically a dis-pute over contract interpretation and has moved that theBoard should defer to the arbitration procedure agreedon by the parties, citing its decision inCollyer InsulatedWire2andUnited Technologies.3The General Counseland C & P oppose this motion.InCollyer,the Board announced a policy whereby inappropriate cases it would defer to contractual disputeresolution machinery culminating in final and binding ar-2 192 NLRB837 (1971)8 268 NLRB 557 (1984)bitration. I find that this is not one of those cases. TheBoard excepts from itsCollyerpolicy cases in which theaggrieved party cannot compel binding arbitration.4 Inthe presentcase,C & P has no right under the collec-tive-bargaining agreement to invoke binding arbitration;consequently, there is no agreed-upon mechanism to re-solve the dispute.Although the Union is willing towaive any procedural defects that might prevent thismatter from being arbitrated, this would not result in theparties' abinding by their agreed-upon dispute-resolutionsystem, but would fundamentally alter this agreement byrelegating C & P to a system to which it has not agreedand by empowering the Union to dictate in which dis-putes C & P would be given access to the system.Deferral is not appropriate here for a second reason.The principal issue in this case in not one of contract in-terpretation, but the statutory issue of whether the prepa-ration, use and cost-sharing of arbitration hearing tran-scripts are mandatory subjects of bargaining. "They arelegal questions concerning the National Labor RelationsAct, which are within the special competence of theBoard rather than of an arbitrator."5 Further, an arbitra-tor's decision that the preparation, use, and cost-sharingof transcripts were required by the contract, would notresolve the statutory issue of whether the Union violatedSection 8(d) of the Act, in the absence of a determinationthat these were mandatory subjects of bargaining.6 TheRespondent's motion for deferral is denied.H.ALLEGED VIOLATIONS OF SECTION8(A)(5) AND (D)A. Mandatory v. Nonmandatory Subjects ofBargainingAll parties agree that this case turns on the issue ofwhether the preparation, use, and cost-sharing of officialtranscripts in nonexpedited arbitration hearings constitutemandatory subjects of bargaining under Section 8(d) ofthe Act. By approaching this issue from different per-spectives, both sides are able to put forth significant au-thority in support of their positions. The General Coun-sel and Charging Party point to the fact that grievancearbitration provisions for resolving disputes arising undercollective-bargaining agreements are mandatory subjectsof bargaining and argue that the essential components ofthe grievance arbitration process are, likewise, mandato-ry.The Respondent, on the other hand, argues that con-tractual grievance resolution is part of the collective-bar-gaining process and that the Board has found the specificissue of recordation of bargaining sessions to be a non-mandatory subject of bargaining. After considering theparties' positions and the authorities on which they arebased, I find that of the General Counsel and Charging4E g., Punting PressmenLocal 13 (Observer Newspapers),217 NLRB576 (1975);CommunicationsWorkers Local 1197 (Western Electric Co),202 NLRB 229 (1973),Tulsa-Whisenhant Funeral Homes,195 NLRB 106(1972).5 Printing Pressmen Union 252 (R. W. Page Corp.),219 NLRB 268, 270(1975)6SeeChemicalWorkers Local I v Pittsburgh Glass,404 U S. 157(1971). COMMUNICATIONS WORKERS (C & P TELEPHONE)81Party to be the more persuasive and applicable to thepresent case.The parties are in agreement that grievance arbitrationprovisions settle a term or condition of employment andaremandatory subjects of bargaining.? It follows thatmatters that are essential components of the grievancearbitration process and govern the specific way it is tofunction should also be considered mandatory.8 Accord-ingly, the Board has held, as mandatory subjects of bar-gaining,various aspects of the grievance/arbitrationprocess, including: the method of selecting arbitrators,9restrictionson legal actions to enforce arbitrationawards,) ° the scope of arbitration,) 1 plant access byunion officials handling grievances, 12 time limits forfilinggrievances, 13 and the form in that grievances aresubmitted.14InChemicalWorkers Local 29 (Morton-Norwich Prod-ucts),15 the Board considered a question somewhat simi-lar to that in the present case. The parties had a longcollective-bargaining relationship and for the previous 10years had an established practice of holding monthlymeetings to discuss problems and second-step grievances.The Board found that the union violated Section 8(b)(3)and (d) of the Act by, during the term of the existingcollective-bargaining agreement,insisting that it be al-lowed to tape record these meetings and refusing to dis-cuss grievance unless recording was permitted, whereasthe practice had always been that the parties would takewhatever handwritten notes they needed. In so holding,the Board necessarily found that the question of whethertape recording could be a part of the grievance resolu-tion process was a mandatory subject of bargaining.The Respondent relies on Board cases holding that thequestion of verbatim recording of bargaining sessions is anonmandatory subject ofbargaining.InBartlett-CollinsCo.,16 during negotiations with a newly certified union,the employer insisted to impasse on the presence of acourt reporter to make a verbatim record of all bargain-ing sessions as a precondition to any further barganing.The Board stated: "[W]e now conclude that the demandfor the presence of a court reporterduring negotiationsisnot a mandatory subject of bargaining, and that eitherparty's insistence to impasse on this issue is, accordingly,a violation of the Act." 17 In reaching this conclusion,the Board pointed out that recording negotiations doesnot fall within "wages, hours, and other terms and condi-tions of employment," but is a "threshold matter, prelim-inary and subordinate -to substantive negotiations" 18 and7See,e.g.,BethlehemSteel Co.,136 NLRB 1500 (1962);US GypsumCo,94 NLRB 112 (1951);NLRB v.Independent StaveCo.,591 F.2d 443(8th Cir. 1979).8 SeeElectricalWorkers UE v. NLRB,409 F.2d 150 (D C. Cir. 1969)9 Independent StaveCo., 248 NLRB 219 (1980)10 Star Expansion Industries,164 NLRB 563 (1967).11Mayes Bros,145 NLRB 181 (1963)12GraniteCity Steel Co.,167 NLRB 310 (1967)IsGuerdon Industries,217 NLRB 1018 (1978).14 SouthwesternElectric,274 NLRB 922(1985).Is 228 NLRB 1101 (1977)should be accorded the status and attendant characteris-tics of a nonmandatory subject of bargaining. The Boardwent on to state:As it is our statutory responsibility to foster and en-courage meaningful collective bargaining, we be-lieve that we would be avoiding that responsibilitywere we to permit a party to stifle negotiations intheir inception over such a threshold issue. [Foot-note omitted.]' 9InBakeryWorkers Local 455 (Nabisco Brands), 20theBoard found that a union violated Section 8(b)(3) of theAct by insisting, in the face of the employer's objections,that it be allowed to tape record bargaining sessions andother contractually required meetings as a condition formeeting and bargainingwith the employer, notwithstand-ing the fact the parties had a longstanding practice oftaping such meetings. The Board affirmed the adminis-trative law judge's ruling, based onBartlett-CollinsCo.,supra, that the taping of such meetings was a nonmanda-tory subject of bargaining and that the union could notinsist on continuing this practice over the employer's ob-jections.Neither of these cases involved recordation of arbitra-tion hearings. Despite the fact that the "contractually re-quired meetings" inNabisco Brandsinvolved third-stepgrievance meetings,itappearsthat theBoard's focus inboth cases was the adverse affect it found that recordinghad on the collective-bargaining process. InBartlett-Col-lins,the Board specifically noted "that many experts inthe field of labor relations have expressed the opinionthat the presence of a reporter during contractnegotia-tions has a tendency to inhibit the free and open discus-sion necessary for conducting successful collective bar-gaining."21Despite the Respondent's effort to equate the processof collective bargaining with that of arbitration, there areclear differences. The former involves an attempt by theparties to reach agreement by means of negotiation, per-suasion, and accommodation, in which the free flow ofideas in an open, free discussion is essential.It is this endthe Board was seeking to facilitate in its decisions inBartlett-CollinsandNabisco Brands.The arbitration proc-ess, however, comes into play after the parties' attemptsto negotiate a solution to a problem have failed. It is anadjudicatory-tape proceeding in which a formal adver-sarial hearing produces a record on which a neutral arbi-trator makes findings of fact and conclusions of law. Theend of producing the formal record is served rather thaninhibited by the presence of a reporter and preparationof a verbatim transcript. Further, questions concerningthe preparation, use, and cost-sharing of such transcriptsare not preliminary, threshold matters, but are part of thesubstantive negotiations by which the parties determinethe type of arbitration procedure they will operateunder. Consequently, the reasoning underlyingBartlett-CollinsandNabisco Brandsis inapplicable.Is 237 NLRB 770 (1978).'Ibid.17 Id at 77220 272 NLRB 1362 (1984)18 Id at 77321 237 NLRB at 773 fn. 9 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDIconclude that inasmuch as questions concerningpreparation, use, and cost-sharing of transcripts of arbi-tration hearings are substantive components of the par-ties'grievance arbitration procedure they are mandatorysubjects of bargaining.B. Past Practice of the PartiesThe Respondent correctly points out that there is noexpress provision in the collective-bargaining agreementrequiring the preparation, use, and cost-sharing of an of-ficial transcript of nonexpedited arbitration hearings. TheGeneral Counsel contends, however, that the consistentpast practice of the parties over the more than 30-yearhistory of their contractual relationship makes this a re-quirementof the contract.The record establishes that a reporter has been presentatevery nonexpedited arbitration hearing conductedunder the parties' successive contractsand that an offi-cial transcript was prepared in all but one casein whichcounsel for the parties mutually agreed that it need notbe prepared. Throughout the course of their contractualrelationships, both the employer and the Union havetaken responsibility for making arrangements for arbitra-tion hearings and the services of a court reporter haveroutinely been engaged without prior discussion betweenthe parties in every case. The cost of the court reportersand the official transcripts of the hearings were routinelyshared by the parties prior to the present controversypursuant to the contractual provision requiring sharingthe costs of the arbitration procedure.Although in January 1982 the Union announced that itwould no longer agree that arrangements be made for acourt reporter to provide an official transcript, it did notimplement that position but, thereafter,negotiated an ex-perimental agreement with AT & T which modified theuse of court reporters and transcripts in nonexpedited ar-bitration cases with six specified AT & T subsidiaries. Asa part of that agreement,itwas explicitly stated thatwith respect to all the other subsidiaries, including C &P, "the parties will continue to follow the practice andprocedures that were in effect prior to January, 1982."Further evidence that the parties recognized their prac-tice as requiring the preparation and use of an officialtranscript at nonexpedited arbitration hearings is found inthe contractual provision pertaining to expedited arbitra-tionhearings,added in 1977, which expressly prohibitsthe use of transcripts in such hearings.In bargaining forthe current contract, the Union unsuccessfully tried toexpand the type of cases covered by the expedited arbi-tration procedure.InMorton-Norwich Products,supra, the Board held thata union's insistence on tape recording grievance meetingswas aviolation of Sections 8(d) and 8(b)(3) of the Act,where over a period of years the parties had establisheda practice of not making verbatim transcripts of suchmeetings.The Boardstated:22The established practice has been for the Employerand the Union to take whatever notes they deemednecessary. This method of operation established by29 228 NLRB at 1101mutual consent over periods of many years becamepart of the conditions of employment which are notsubject to change during the contract term otherthan bymutual agreement.By its insistence on re-cording the grievance sessions and refusal to partici-pate in grievance processing unless it was permittedto record the discussions,Respondent attempted tochange the implied terms of the collective-bargain-ing agreement and has in effect terminated the proc-essingof employee grievances for which the collec-tive-bargaining agreement provides.Similarly, inSouthwesternElectric,23the Board foundthatan employer violated Section 8(d) and Section8(a)(5) by refusing to process a grievance unless it wasput in writing where the established practice had beenthat grievances need not be written.I find that in the present case the parties had a long,consistent practice of requiring the preparation,use, andcost-sharing of an official transcript of their nonexpedit-ed arbitration hearings which was an implied term of thegrievance arbitration provisions of their collective-bar-gaining agreement. This practice being one that the par-tieshad mutually agreed on, it could not be alteredduring the contract term except by mutual consent. TheRespondent's announced unilateral refusal to continuethis practice threatened to nullify the grievance arbitra-tion provisions of the agreement as the Employer wouldnot agree to the change in procedure.I, therefore, con-clude that the Respondent's action violated Section 8(d)and constituted a violation of Section 8(b)(3) of the Act.Nothing inMilwaukee Spring24orBoeingCo.v.NLRB,25relied on by the Respondent, compels a con-trary conclusion.The Respondent's argument that rule 21 of the Volun-tary Labor ArbitrationRules of theAmerican Arbitra-tion Association, which are incorporated into the collec-tive-bargaining agreement,gives it the option to refuse toorder and share the cost of preparation of official hear-ing transcripts is not persuasive. Although the Respond-ent contends that the parties'past practice was in ac-cordance with rule 21, this is not the case. Rule 21 states:Any party may request a stenographic record bymaking arrangements for same throughthe AAA. Ifsuch transcriptis agreedby the parties to be, or inappropriate case determined by the Arbitrator to be,the official record of the proceeding, it must bemade available to the Arbitrator and to the otherparty for inspection, at a time and place determinedby the Arbitrator. The total cost of such recordshall be shared equally by those parties that ordercopies.However, the parties have never made arrangements forthe stenographic record through the AAA and havealways equally shared the cost of the official transcriptseven when the Union did not order a copy. The parties'28 274 NLRB 922 (1985)24 268 NLRB 601 (1984)as 581 F.2d 793 (9th Cir 1978) COMMUNICATIONSWORKERS(C & P TELEPHONE)past practice has likewise deviated fromAAA, rule 13,concerning filing the name of the arbitratorwith AAA,rule 16,concerning mailing a notice of appointment tothe arbitrator, and rule 19, which provides that the arbi-trator shall fix the time and the place for the hearing. Allthis supports the General Counsel's contention that theAAA rulesdo not govern the entire arbitration proce-dure but are incorporatedfor thelimited purpose of gov-erning the arbitrator's actual conduct of the arbitrationhearing. In any event, nothing in rule 21 precludes theparties from mutually agreeing on the preparation, use,and cost-sharingof hearing transcripts as they have doneformore than 30 years or requires that their consistentpast practice be disregarded. Equally unavailing is theRespondent's contention that the "zipper clause" in theparties'collective-bargaining agreementprevents anyfording that the past practice of the parties' created abinding contractual obligation. Article 41 of the collec-tive-bargaining agreement provides that the parties arenot bound by any understanding or agreement modifyingthe agreement or covering conditions not contained inthe agreement which are not in writing and signed bythe parties. In the present case, the past practice in ques-tion is not extrinsic but serves to define the provisions inthe collective-bargaining agreement concerning griev-ance arbitration.The Respondent's final contention is that it gave theEmployer notice of its intention to change the estab-lished practice concerning preparation, use, and cost-sharing of arbitration hearing transcripts and by failing torequest bargainingC & P waivedits rights to complainabout the Union's failure to bargain on this matter. I findthat the facts do not support the Respondent's position.When the Union gave C & P notice on 27 January 1982that it intended to change the practice concerning arbi-tration transcripts 5 days later, C & P objected in writingand orally in a meeting between counsel for the parties.C & P was under no obligation to bargain about thismatter during the term of the existing agreement and,having refused to do so, the Union was not free to insti-tute a unilateral change.26 In apparent recognition of thisfact, the Union did not implement its proposed change inpractice on 1 February 1982 as it had proposed to do.Thereafter, in July 1982, the Union and AT & T nego-tiated a supplemental agreement providing for an experi-mental trial program dispensingwithtranscripts in cer-tain arbitration cases involvingsixAT & Tsubsidiaries,not including C & P. That supplemental agreement ex-pired at the same time as the existing collective-bargain-ing agreement,inAugust1983, and specifically providedthat the existing practice concerning arbitration tran-scriptswouldremain ineffectwith respect to all AT &T subsidiaries not involved in the trial program. Underthe circumstances, the Respondent's argument that its 27January 1982 notice to C & P and/or its supplementalagreementwith AT & T put the burden on C & P torequest bargaining has no merit. The 27 January noticewhich C & P rejected was, in effect, a nullity. Its supple-mental agreementwith AT & T, which did not affect C& P, cannot be considered as effective notice to C & P26 C & SIndustries,158 NLRB 454,457 (1966).83that the Respondent was considering modifying its arbi-tration transcript practicewith C & Pat some futuretime.During the negotiationswith C & P for anagreementto succeed thatwhichexpired on7 August1983,the Re-spondent proposed that the expedited arbitration provi-sion be expanded, but did not specifically propose tochange the practice with respect to transcripts in nonex-pedited arbitration hearings until27August1983.Onthatdate,as negotiations were reaching a close, UnionNegotiator Lewinskihanded C & P NegotiatorSears thenotice statingthat the Union wouldno longer routinelyagree that arrangements be made for a court reporterand official transcript of arbitration hearing or to sharethe cost ofany transcripts obtainedby C & P. The evi-dence is clear that later that same day, as the parties' ne-gotiators were assembling to finalize the new agreement,Sears asked Lewinski to withdrawthe notice,lest itcomplicate the negotiations,and Lewinski voluntarilydid so.BecauseLewinskididwithdraw the notice andthe Uniondid not serve it onC & P untilafter the newagreement went intoeffect, itcannot be considered asimposingon C & Pan obligation to request bargainingon thematter.CONCLUSIONS OF LAW1.Cheaspeake and Potomac Telephone Company,Chesapeake and Potomac Telephone Company of Mary-land,Chesapeake and Potomac Telephone Company ofVirginia and Chesapeake and Potomac Telephone Com-pany of West Virginia are joint employersengaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Communications Workers of America, AFL-CIO isa labor organization within the meaning of Section 2(5)of the Act and at all times material has been the exclu-sive collective-bargaining representative of the nonsuper-visory employees of the joint employers in the appropri-ate unit, as described in article 1, section 2, of the cur-rent collective-bargaining agreement.3.By refusing to continue to agree to the preparation,use, and cost-sharing of official transcripts of nonexpedit-ed arbitration hearings conducted pursuant to the griev-ance arbitration provisions of the collective-bargainingagreement between the parties,the Respondent has uni-laterally changed the terms and conditions of employ-ment during the term of that agreement in violation ofSection 8(d) of the Act and has thereby violated Section8(b)(3) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent was engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(b)(3) of the Act, Ishall recommendthat it be ordered to cease and desist therefrom and totake certain affirmative action designed to effectuate thepolicies of the Act. I shall recommend that the Respond-ent be ordered to restore the status quo by rescinding its 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDunilateral refusal to agree to the preparation, use, andcost-sharing of official transcripts in nonexpedited arbi-tration hearings in accordance with the agreement andpast practice of the parties and by reimbursing C & P forits one-half share of the costs of preparation of nonexpe-dited arbitration hearing transcripts incurred by C & Psince October, 1983.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed27ORDERThe Respondent, Communications Workers of Amer-ica,AFL-CIO, Washington, D.C.; Baltimore, Maryland;Richmond, Virginia; and Charleston, West Virginia, itsofficers,agents,and representatives, shall1.Cease and desist from(a) Refusing to bargain collectively with C & P by re-fusing to agree to the preparation,use, andcost-sharingof official transcripts of nonexpedited arbitrationhearingsin accordance with the agreement and past practice ofthe Respondent and C & P.(b) In any like or relatedmanner refusingto bargainwith C & P over the preparation, use, and cost-sharingof nonexpedited arbitration hearing transcripts.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Abide by the terms of the collective-bargainingagreementbetween the parties concerning the prepara-tion,use, andcost-sharing of nonexpedited arbitrationhearing transcripts.(b) Reimburse C & P for one-half of the costs of prep-aration of all official transcripts of nonexpedited arbitra-tion hearings incurred by C & P since October 1983.(c) Post at its office,meeting hallsand bulletin boards,copies of the attached notice marked "Appendix."28Copies of the notice, on forms provided by theRegionalDirector for Region 5, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt andmaintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to members are customarilyposted.Reasonablesteps shall be taken by the Respond-sr If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(d)Furnish to the Regional Director for Region 5,signed copies of the aforementioned notices for postingby C & P in places where notices to employees are cus-tomairly posted.(e)Notify the Regional Director in writing within 20days from the date of this Order whatsteps the Re-spondent has taken to comply.28 If this Order is enforced by a judgment of a United States court ofappeals,the words in the noticereading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withCheaspeake and Potomac Telephone Company, Chesa-peake and Potomac Telephone Company of Maryland,Chesapeake and Potomac Telephone Company of Vir-ginia,and Chesapeake and Potomac Telephone Companyof West Virginia, by refusing to abide by the terms ofour collective-bargaining agreement with them concern-ing the preparation, use, and cost-sharing of official tran-scripts of nonexpedited arbitrationhearings.WE WILL NOT in any like or related manner refuse tobargainwith the employers over the preparation, use,and cost-sharing of official transcripts of nonexpeditedarbitration hearings.WE WILL reimburse the employer for one-half of thecosts of preparation of all official transcripts of nonexpe-dited arbitration hearings incurred since October 1983,when we refused to continue to share such costs.COMMUNICATIONS WORKERS OF AMERICA,AFL-CIO